Exhibit 10.1

CHIEF FINANCIAL OFFICER EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of the ___ day of ______,
2017, is entered into by and between CRH Medical Corp, a Delaware corporation
(“Company”), and Richard Bear (“Employee”) (each a “Party” and collectively the
“Parties”). The Parties, in consideration of the mutual covenants and
representations, Employee’s continued employment, and the additional
consideration of $500.00 paid to Employee upon entering into this Agreement,
agree as follows:

1.    Employment. Company employs Employee and Employee agrees to accept such
employment, upon the terms and conditions set forth in this Agreement.

2.    Term of Employment. Employee’s Employment pursuant to the terms of this
Agreement shall commence on                     , 2017. Employee’s employment
and this Agreement may be terminated pursuant to the terms of this Agreement, or
at any time, with or without Cause and with or without notice, by either
Employee or Company. Employee specifically acknowledges and agrees that his
employment under this Agreement is “at-will.” This Agreement supersedes
Employee’s March 16, 2006 employment agreement with the Company, and any
amendments.

3.    Position, Duties, Responsibilities.

3.1    Position. Employee is employed by the Company in the position of Chief
Financial Officer (“CFO”) and shall perform all services appropriate to that
position for an organization the size of the Company that is engaged in the type
of business engaged in by the Company, provided that Employee’s precise duties
may be changed or extended from time to time, at the Company’s direction, and
Employee shall assume and perform further reasonable responsibilities and duties
that the Company may assign from time to time. Employee will report directly to
the Chief Executive Officer (“CEO”) of the Company.

3.2    Other Activities. Employee will devote all of his working time,
attention, knowledge and skills as is reasonably required under this Agreement
to diligently, competently and effectively perform his duties. During the term
of this Agreement, except upon the prior written consent of the Company,
Employee will not (i) accept any other full-time or part-time employment,
(ii) engage, directly or indirectly, in any other business activity (whether or
not pursued for pecuniary advantage) that is or may be in conflict with, or that
might place Employee in a conflicting position to that of the Company, or
prevent Employee from devoting such time as necessary to fulfill his
responsibilities under this Agreement, (iii) sell, market, or represent any
product or service other than the Company’s products or services unless
otherwise specified, or (iv) serve on any board of directors for any other
company except with the consent of the Company, which consent will not be
unreasonably withheld. Nothing in Section 3.2(iv) is intended to or does prevent
Employee from serving on the board of directors of trade associations and
charitable organizations, engaging in charitable activities and community
affairs, or managing Employee’s personal investments and affairs, provided that
these activities do not interfere with Employee’s obligations under this
Section 3.

3.3    Work Location. Employee’s principal place of work shall be located in
Bellevue, Washington, or such other location as the parties may agree upon from
time to time.

4.    Compensation.

In consideration of the services to be rendered under this Agreement, Employee
shall be entitled to the following:

4.1    Base Salary. The Company shall pay to Employee an annual base salary of
three hundred and fifty thousand dollars ($350,000), less all applicable taxes
and withholdings, which will be payable in accordance with the Company’s payroll
practices, as amended from time to time (“Base Salary”).

 

Page 1 of 9   Employment Agreement — CFO



--------------------------------------------------------------------------------

4.2    Bonus. At the Company’s sole discretion, Employee may be eligible to
receive an annual forty percent (40%) bonus based upon metrics agreed to between
Employee and the Company, payable no later than March 15 of each year for work
performed in the preceding calendar year (“Bonus”). In order to be eligible to
receive any Bonus, except as otherwise set out in Section 6 below, Employee must
be employed with the Company at the time of issue of any Bonus.

4.3    Employee Benefits. While Employee is employed with the Company, Employee
shall be entitled to participate in all employee benefit plans and programs of
the Company to the extent that Employee meets the eligibility requirements for
each individual plan or program. The Company provides no assurance as to the
adoption or continuance of any particular employee benefit plan or program, and
Employee’s participation in any such plan or program shall be subject to the
provisions, rules, and regulations applicable to each benefit plan or program.

4.4    Vacation. Employee shall be entitled to four (4) weeks of paid vacation
per year, which will be in accordance with and subject to the Company’s policies
and as set out in this Section 4.4.

4.5    Expenses. The Company shall reimburse Employee for reasonable business
expenses incurred by Employee in the performance of his duties hereunder in
accordance with the Company’s general policies, subject to proof of payment by
Employee.

4.6    Equity Compensation. Employee’s participation in the Company’s Share Unit
Plan established by the Company, or any successor plan thereto, as such may be
amended from time to time in accordance with its terms (the “Plan”), shall be
subject to the terms, conditions, regulations and provisions applicable to the
Plan and to the terms and conditions of the Share Unit Plan Grant Agreement and
any amendments entered into between Employee and the Company.

5.    Definitions and Effect of Termination.

5.1    Definition of Cause. For purposes of this Agreement, “Cause” is defined
as:

 

  i.

Any gross negligence or willful or intentional act or omission of Employee
having the effect or reasonably likely to have the effect of injuring the
reputation, business, or business relationships of the Company in any way as
determined in the discretion of the Company. If in the Company’s discretion, the
gross negligence or willful or intentional act or omission of Employee has not
yet had the effect of injuring the reputation, business or business
relationships of the Company in any way as determined in the discretion of the
Company, the Company will provide written notice to Employee of the gross
negligence or willful or intentional act or omission of Employee, and provide
him an opportunity to cure and/or present Employee’s case to the contrary to the
CEO, and as determined in the discretion of the Company, Employee has not
remedied such gross negligence or willful or intentional act or omission of
Employee within fifteen (15) business days of the notice or other longer cure
period as may be specified by the Company;

 

  ii.

Employee has engaged in a failure or refusal to carry out the reasonable and
lawful duties of his position or the CEO’s lawful directives, provided that the
Company provides written notice to the Employee notifying him of such failure,
and an opportunity to cure and/or present his case to the contrary to the Board,
if applicable, and Employee does not remedy such failure or refusal within
fifteen (15) business days or other longer cure period as may be specified by
the Company;

 

  iii.

Any unethical or dishonest conduct engaged in by Employee in the course of his
employment with the Company, including but not limited to dishonesty or
falsification of any employment or Company records;

 

  iv.

Any conviction of or plea or nolo contendere or the equivalent in respect to any
felony offense or crime involving dishonesty or moral turpitude by Employee;

 

Page 2 of 9   Employment Agreement — CFO



--------------------------------------------------------------------------------

  v.

Employee’s use of alcohol interfering with the performance of Employee’s
obligations under this Agreement or Employee’s use of illegal drugs or abuse of
prescription medications, provided that the Company provides written notice to
the Employee notifying him of such conduct, and an opportunity to cure and/or
present his case to the contrary to the Board, if applicable, and Employee does
not remedy such conduct within fifteen (15) business days or other longer cure
period as may be specified by the Company;

 

  vi.

Any violation or breach by Employee of any term of this Agreement, including but
not limited to any breach by Employee of his fiduciary duties to the Company,
and/or any violation or breach by Employee of any term of the Proprietary
Information Agreement discussed in Section 7 below.

5.2    Definition of Change of Control. For purposes of this Agreement, “Change
of Control” is defined as any of the following:

 

  i.

Change in the Ownership of the Company: A change in the ownership of a
corporation occurs on the date that any one person, or more than one person
acting as a group (as defined in 26 C.F.R. § 1.409A-3(i)(5)(v)(B)), acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation.

 

  ii.

Change in the Ownership of a Substantial Portion of a Corporation’s Assets: A
change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as defined in 26 C.F.R. § 1.409A-3 (i)(5)(v)(B)), acquires (or has
acquired during the 12—month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to or more than 80 percent of the total
gross fair market value of all of the assets of the corporation immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of the corporation, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets. There is no change of control event under this
paragraph when there is a transfer to an entity that is controlled by the
shareholders of the transferring corporation immediately after the transfer, as
provided for in 26 C.F.R. § 1.409A-3 (i)(5)(vii)(B).

 

  iii.

Change in the Effective Control of the Company: A change in the effective
control of the corporation occurs only on either of the following dates:

 

  a.

The date any one person, or more than one person acting as a group (as defined
in 26 C.F.R. § 1.409A-3 (i)(5)(v)(B)), acquires (or has acquired during the
12—month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the corporation possessing 30 percent or more
of the total voting power of the stock of such corporation; or

 

  b.

The date a majority of members of the corporation’s board of directors is
replaced during any 12—month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors before the date of the appointment or election, provided that for
purposes of this Section the term “corporation” refers solely to the relevant
corporation as defined in 26 C.F.R. § 1.409A-3(i)(5)(ii) for which no other
corporation is a majority shareholder for purposes of that paragraph 26 C.F.R. §
1.409A-3(i)(5)(ii).

5.3    Definition of Disability. For purposes of this Agreement, “Disability” is
defined as follows: if Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the participant’s
employer.

 

Page 3 of 9   Employment Agreement — CFO



--------------------------------------------------------------------------------

5.4    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
is defined as follows:

 

  i.

A material reduction of Employee’s Base Salary without his written consent other
than in connection with a commensurate reduction (in percentage terms) in the
base salaries of all officers of the Company holding the title of vice president
or above; or

 

  ii.

A requirement that Employee relocate his primary work location to a location
more than 50 miles from Bellevue, Washington; or

 

  iii.

A material change in Employee’s primary job responsibilities without his written
consent; or

 

  iv.

The Company’s failure to make all or any portion of any payments due to Employee
pursuant to this Agreement within a reasonable time after such payments are due.

A termination of employment by Employee for any of the reasons in this
Section 5.4 will not constitute “Good Reason” unless (i) Employee has given
written notice to the Company within the 90-calendar day period immediately
following his discovery of the occurrence of such Good Reason event (or if
earlier, the date he is notified in writing), specifying in reasonable detail
the events relied upon for termination, and (ii) the Company has not remedied
such events within thirty (30) business days after receiving Employee’s notice.
Employee must terminate his employment within thirty (30) calendar days
following the expiration of such cure period for the termination to be on
account of Good Reason.

5.5    Effect of Termination. Upon termination of Employee’s employment with the
Company, regardless of whether such termination is initiated by Employee or the
Company, Employee shall be deemed to have resigned from all positions (including
all officer positions) then held with the Company. Employee agrees that for a
period of three (3) months following any termination of employment, unless the
termination is for Cause, Employee shall fully cooperate with the Company in all
matters relating to his continuing obligations under this Agreement, including
but not limited to the winding up of pending work on behalf of the Company and
the orderly transfer of work to other employees of the Company, provided that
Employee shall not be expected to incur any out of pocket cost or expense or
devote any material time with respect to such cooperation.

6.    Termination Payments.

6.1    Payment Through Termination. All compensation and benefits set forth in
this Agreement will terminate effective on the date of termination of Employee’s
employment with the Company, except Employee shall be entitled to receive the
following:

 

  i

Employee’s accrued but unpaid Base Salary, subject to lawful deductions, through
the effective date of termination;

 

  ii.

Reimbursement of reasonable business expenses incurred by Employee in the
performance of his duties hereunder in accordance with the Company’s general
policies, subject to proof of payment by Employee.

Upon termination or separation of Employee’s employment for any reason, whether
voluntary or involuntary, Employee shall not be entitled to any severance
payments, except for the reasons specifically outlined in this Section 6.

6.2    Severance Pay for Termination without Cause or for Good Reason. Except as
set forth below in Section 6.3, in the event the Company seeks to terminate this
Agreement and the employment of Employee without Cause, or the Employee
terminates his employment for Good Reason, then the Company shall pay to
Employee the following:

 

  i.

a sum equal to eighteen (18) months’ Base Salary, subject to lawful deductions;

 

  ii.

an amount equal to the Bonus that Employee would have received if Employee had
been employed with the Company at the time of issue of any Bonus, determined by
the Board in good faith exercising

 

Page 4 of 9   Employment Agreement — CFO



--------------------------------------------------------------------------------

  its reasonable discretion and prorated based upon the number of days elapsed
in the preceding calendar year through the effective date of termination,
subject to lawful deductions. For example, if Employee’s employment is
terminated effective March 15 and, at the end of the calendar year in which the
Employee’s employment was terminated, the Board determines certain metrics have
been met that would trigger the Bonus provision in Section 4.2, Employee will
receive a prorated amount based upon the number of days elapsed in the preceding
calendar year through March 15;

 

  iii.

COBRA coverage for Employee’s own medical premium under the Company’s existing
health care plan, for up to eighteen (18) months, as allowed under COBRA, as
long as Employee completes all required documentation to obtain such coverage
and only if he remains eligible for COBRA coverage. Any amounts under this
Section 6.2.iii. will be paid directly to the Company’s health care provider. If
at any time during this eighteen (18) month period, Employee secures equivalent
or greater benefits, the Company’s payment of Employee’s benefits under this
Section 6.2.iii. will automatically cease. Employee agrees that he will not
waive any opportunity to obtain such benefits, and further agrees that he will
promptly notify the Company in the event he does obtain such benefits. Nothing
in this Section 6.2.iii. is intended to or does create any other rights or
obligations of any kind on the part of the Company with regard to payment of
Employee’s COBRA coverage, except those specifically required by law.

Severance pay for involuntary termination without Cause, or for Good Reason, may
not be distributed before the date which is six months after the date of
separation from employment (or, if earlier, the death of Employee), but shall be
paid, in a lump sum, no later than five (5) business days after expiration of
such six month period.

6.3    Severance Pay for Termination as a Result of a Change of Control of the
Company. In the event Employee’s employment terminates: (a) as a result of an
involuntary termination without Cause within thirteen (13) months after a Change
of Control of the Company; or (b) as a result of termination by Employee for
Good Reason within twelve (12) months after a Change of Control of the Company
(subject to the qualification set forth in this Section below regarding
termination for Good Reason); or (c) as a result of Employee choosing to
terminate his employment for any reason or no reason at all within thirty
(30) calendar days after twelve (12) months have elapsed following a Change of
Control, then the Company shall pay to Employee the following:

 

  i.

a sum equal to twenty-four (24) months’ Base Salary, subject to lawful
deductions;

 

  ii.

a bonus amount commensurate with the period set forth in Section 6.3.i. above.
For purposes of calculating the bonus amount commensurate with Section 6.3.i.,
the amount shall be calculated by taking the average bonus received by Employee
from the two (2) Bonus payments preceding the termination date, and multiplying
that average bonus amount by two (2) to equal the total bonus amount due under
this Section 6.3.ii. (For illustration only, if Employee received a $30,000
bonus and a $100,000 bonus in the two consecutive bonus payments preceding
termination, the average bonus amount would be $65,000 multiplied by 2, equaling
$130,000 for the total bonus amount.);

 

  iii.

COBRA coverage for Employee’s own medical premium under the Company’s existing
health care plan, for up to eighteen (18) months, as allowed under COBRA, as
long as Employee completes all required documentation to obtain such coverage
and only if he remains eligible for COBRA coverage. Any amounts under this
Section 6.3.iii. will be paid directly to the Company’s health care provider. If
at any time during this eighteen (18) month period, Employee secures equivalent
or greater benefits, the Company’s payment of Employee’s benefits under this
Section 6.3.iii. will automatically cease. Employee agrees that he will not
waive any opportunity to obtain such benefits, and further agrees that he will
promptly notify the Company in the event he does obtain such benefits. Nothing
in this Section 6.3.iii. is intended to or does create any other rights or
obligations of any kind on the part of the Company with regard to payment of
Employee’s COBRA coverage, except those specifically required by law.

 

Page 5 of 9   Employment Agreement — CFO



--------------------------------------------------------------------------------

A termination of employment by Employee following a Change of Control will not
constitute “Good Reason” under Section 6.3(a) unless the requirements of
Section 5.4 are met. If Employee chooses to terminate employment other than for
Good Reason at any time within twelve (12) months after a Change of Control,
then Employee shall not be entitled to receive severance pay under this
Agreement. If Employee chooses to terminate his employment later than thirty
(30) calendar days after twelve (12) months have elapsed following a Change of
Control, or if the Company terminates Employee’s employment after thirteen
(13) months have elapsed following a Change of Control, then Employee shall not
be entitled to receive severance pay under this section.

Severance pay for termination as a result of a Change of Control of the Company
may not be distributed before the date which is six months after the date of
separation from employment (or, if earlier, the death of Employee), but shall be
paid, in a lump sum, no later than five (5) business days after expiration of
such six month period. In the event that any compensation paid to Employee or
for Employee’s benefit by the Company in respect of the Change of Control would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended, or any comparable federal, state, or local excise tax
(the “Excise Tax”), the Company will make an additional payment to Employee so
that the net amount received and retained by Employee from the Company after
satisfaction of the Excise Tax shall be the same amount as if no Excise Tax were
imposed. The “gross up” payment shall be made no later than the date on which
the Excise Tax is due and payable.

6.4    Severance Pay for Separation from Employment Due to Death or Disability.
In the event of Employee’s separation from employment due to the death or
Disability of Employee, then the Company shall pay Employee a sum equal to six
(6) months’ Base Salary which may not be distributed earlier than the date of
death of Employee or the date Employee has a Disability as defined above. In the
event of the death of Employee, severance shall be paid to Employee’s surviving
spouse, estate, or personal representative as applicable. Severance pay for
Separation from Employment Due to Death or Disability shall be paid no later
than two and one half (2 ‘A) months after the date of death or Disability of
Employee.

7.    Proprietary Information, Inventions Assignment, and Non-Competition.

7.1    Employee agrees to comply with the provisions contained in the Company’s
Employee Proprietary Information, Inventions Assignment and Noncompete Agreement
(“Proprietary Information Agreement”), which shall be executed separately in a
written document entered into between Employee and the Company and governed by
the terms thereof.

8.    Dispute Resolution, Legal Fees and Employee’s Liability Insurance.

8.1    Dispute Resolution. All disputes arising under this Agreement shall be
settled by binding arbitration; provided, however, that this Section 8 shall not
preclude either Party from seeking injunctive relief in a court of competent
jurisdiction. Arbitration shall be held in Washington, under the auspices of the
American Arbitration Association (the “AAA”) pursuant to the Commercial
Arbitration Rules of the AAA, and shall be by one arbitrator, independent of the
Parties to this Agreement, selected from a list provided by the AAA in
accordance with such Commercial Arbitration Rules. To the maximum extent
permitted by law, the decision of the arbitrator shall be final and binding on
the Parties to this Agreement and not be subject to appeal. If a Party against
whom the arbitrator renders an award fails to abide by such award, the other
Party may bring an action to enforce the same in a court of competent
jurisdiction, pursuant to the provisions of Section 9.7 below. The Parties agree
that all facts and information relating to any arbitration arising under this
Agreement shall be kept confidential to the extent possible. The Parties waive,
for themselves and for any person or entity acting on behalf of or otherwise
claiming through them, any right they may otherwise have to resolve claims by a
court or by a jury, except as necessary to enforce an award rendered in
arbitration, to enforce this Section 8, or to seek injunctive or other equitable
relief.

8.2    Legal Fees and Costs. In any legal action or other proceeding to enforce
this Agreement, the successful or prevailing Party shall be entitled to recover
such reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be entitled, as may
be permitted by law.

 

Page 6 of 9   Employment Agreement — CFO



--------------------------------------------------------------------------------

8.3    Indemnification; Directors and Officers Liability Insurance. Employee
will be provided indemnification to the maximum extent permitted by the
Company’s Articles of Incorporation or Bylaws, with the indemnification to be on
terms determined by the Board of Directors for the Company or any of its
committees, but on terms no less favorable than provided to any other Company
executive officer or director and subject to the terms of any separate written
indemnification agreement. During Employee’s employment, Employee will be named
as an insured on the Company’s directors’ and officers’ liability insurance
coverage (“D&O Coverage”) that the Company provides generally to directors and
officers of the Company, as may be amended from time to time for such directors
and officers. The Company shall maintain this D&O Coverage at all times during
Employee’s employment at a level and with coverages consistent with the D&O
Coverage currently maintained by the Company. Upon termination of the Employee’s
employment for any reason, the Company will cause such policies to cover
Employee in respect of acts and omissions during the period of employment as if
the Employee was still an officer, director and/or employee, as applicable.

9.    Miscellaneous.

9.1    Section 409A. The Company and Employee intend that any amounts or
benefits payable or provided under this Agreement comply with the provisions of
Section 409A of the Internal Revenue Code and the treasury regulations and other
guidance promulgated thereunder, to the extent applicable, and this Agreement
shall be construed and interpreted in a manner consistent with such intent and
if necessary, the Company and Employee agree that any such provision shall be
deemed amended in a manner that brings this Agreement into compliance with
section 409A of the Code and treasury regulations and other guidance promulgated
thereunder.

9.2    Entire Agreement. Including Employee’s obligations under the Proprietary
Information Agreement, as set forth in Section 7 above, this Agreement is
intended to be the final, complete, and exclusive statement of the terms of
Employee’s employment by the Company and supersedes all other prior and
contemporaneous agreements and statements pertaining in any manner to the
employment of Employee. To the extent that the practices, policies, or
procedures of the Company, now or in the future, apply to Employee and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Employee’s duties or compensation will
not affect the validity or scope of this Agreement.

9.3    Amendments, Waivers. This Agreement may only be modified by an instrument
in writing, signed by Employee and by a duly authorized representative of the
Company other than Employee. No failure to exercise and no delay in exercising
any right, remedy, or power under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, or power
under this Agreement preclude any other or further exercise thereof, or the
exercise of any other right, remedy, or power provided herein or by law or in
equity.

9.4    Assignment; Successors and Assigns. This Agreement and the rights and
duties hereunder are personal to Employee and shall not be assigned, delegated,
transferred, pledged or sold by Employee without the prior written consent of
the Company. Employee hereby acknowledges and agrees that the Company may
assign, delegate, transfer, pledge or sell this Agreement and the rights and
duties hereunder (i) to an affiliate of the Company or (ii) to any third party
upon a Change of Control. This Agreement shall inure to the benefit of and be
enforceable by the Parties hereto, and their respective heirs, personal
representatives, successors and assigns.

 

Page 7 of 9   Employment Agreement — CFO



--------------------------------------------------------------------------------

9.5    Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
(i) upon receipt, if delivered personally or via courier, (ii) on the third
business day following mailing, if mailed first-class, postage prepaid,
registered or certified mail as follows:

 

TO CRH Medical Corp:   

Edward Wright

CRH Medical Corp.

Suite 522 — 999 Canada Place

Vancouver, B.C.

V6C 3E1

TO EMPLOYEE:    [***Redacted***]

Or to such other address as either Party may designate by written notice to the
other. Rejection or other refusal to accept, or inability to deliver because of
a changed address of which no notice was given, shall be deemed to be a receipt
of the notice, request, or other communication.

9.6    Severability; Enforcement. If any provision of this Agreement, or its
application to any person, place, or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable, or void, such
provision shall be enforced to the greatest extent permitted by law, and the
remainder of this Agreement and such provision as applied to other persons,
places, and circumstances shall remain in full force and effect.

9.7    Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by and construed in accordance with the substantive and procedural laws
of the State of Washington. The Parties hereby agree that the forum for any
action, suit, arbitration or other proceeding arising out of or related to this
Agreement or any document referenced in this Agreement shall be solely in
Washington. Each Party hereby irrevocably consents and submits to the personal
jurisdiction of and venue as set forth in Section 8, and further consents and
submits to the personal jurisdiction and venue in state and/or federal courts
located in Washington for any injunctive relief or enforcement proceeding as
described in Section 8.

9.8    Employee Acknowledgment. Employee acknowledges (i) that he has consulted
with or has had the opportunity to consult with independent counsel of his own
choice concerning this Agreement and has been advised to do so by the Company,
and (ii) that he has read and understands this Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

9.9    Construction. The headings herein are for reference only and shall not
affect the interpretation of this Agreement. Whenever the context requires in
this Agreement, the masculine pronoun shall include the feminine and the
neutral, and the singular shall include the plural.

9.10    Counterparts. This Agreement may be executed in counterparts and by
facsimile, or electronic mail each of which when so executed, will be deemed an
original, and all of which together shall constitute one and the same
instrument.

9.11    Equal Opportunity to Draft. Each party to this Agreement represents and
warrants that he has had an equal opportunity to draft this Agreement and that
this Agreement will not be construed against either Party for purposes of
interpretation or enforcement.

 

Page 8 of 9   Employment Agreement — CFO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
signed by the Company below.

 

COMPANY:    EMPLOYEE:

/s/ Edward Wright

Edward Wright, CEO

  

/s/ Richard Bear

Richard Bear

Date signed: April 7, 2017    Date signed: April 10, 2017

 

Page 9 of 9   Employment Agreement — CFO